     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7

 8                      IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
      JEWELINA GONZALEZ, by and                        1:20-cv-01298-NONE-JLT
13    through her mother, JESSICA
      SOLIZ as Guardian Ad Litem,                      STIPULATED PROTECTIVE
14    individually and as successor of                 ORDER
      interest to JASON GONZALEZ,
15                                                     Judge:     NONE
                                      Plaintiff,
16                                                     Trial Date: Not set
                  v.                                   Action Filed:    September 10, 2020
17

18    KYLE NUNEZ, in his individual
      capacity; ANDREW MACK, in his
19    individual capacity; JUAN VIDAL, in
      his individual capacity;
20    CHRISTOPHER CEASER, in his
      individual capacity; SCOTT
21    WHITTAKER, in his individual
      capacity; RYAN PATRIK, in his
22    capacity,
23                                 Defendants.
24

25    1.    A.    PURPOSES AND LIMITATIONS
26          Discovery in this action is likely to involve production of confidential,
27    proprietary, or private information for which special protection from public
28    disclosure and from use for any purpose other than prosecuting this litigation may
                                                   1
                                        STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 2 of 16


 1    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 2    enter the following Stipulated Protective Order. The parties acknowledge that this
 3    Order does not confer blanket protections on all disclosures or responses to
 4    discovery and that the protection it affords from public disclosure and use extends
 5    only to the limited information or items that are entitled to confidential treatment
 6    under the applicable legal principles. The parties further acknowledge, as set forth
 7    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 8    file confidential information under seal; Local Rule 141 sets forth the procedures
 9    that must be followed and the standards that will be applied when a party seeks
10    permission from the court to file material under seal.
11          B.     GOOD CAUSE STATEMENT
12          Defendants and California Highway Patrol (CHP) may be producing
13    documents concerning CHP’s confidential internal policies, which documents are
14    generally unavailable to the public. The disclosure of this information may
15    jeopardize the security of CHP’s operations, and jeopardize the safety of peace
16    officers. Defendants may also be producing documents that contain personal and
17    confidential information regarding individuals which information is generally
18    unavailable to the public, including peace officer personnel records and records
19    related to third parties. The disclosure of this information to the public may violate
20    those individuals’ privacy rights. Defendants may also be producing video, audio
21    and still photo images related to the incident at issue in this case which is generally
22    unavailable to the public. In addition, defendants may be producing investigation
23    reports which are generally unavailable to the public, the disclosure of which could
24    violate individuals’ privacy rights and jeopardize the safety of officers.
25          Accordingly, to expedite the flow of information, to facilitate the prompt
26    resolution of disputes over confidentiality of discovery materials, to adequately
27    protect information the parties are entitled to keep confidential, to ensure that the
28    parties are permitted reasonable necessary uses of such material in preparation for
                                                 2
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 3 of 16


 1    and in the conduct of trial, to address their handling at the end of the litigation, and
 2    serve the ends of justice, a protective order for such information is justified in this
 3    matter. It is the intent of the parties that information will not be designated as
 4    confidential for tactical reasons and that nothing be so designated without a good
 5    faith belief that it has been maintained in a confidential, non-public manner, and
 6    there is good cause why it should not be part of the public record of this case.
 7          C.     LOCAL RULE 141.1 STATEMENT
 8          In accordance with the provisions of Local Rule 141.1, the parties state as
 9    follows:
10                 (1)     The information eligible for a protective order in this case is:
11                        a.     employment records that would otherwise be privileged;
12                        b.     law enforcement tactical and evaluative information;
13                        c.     confidential information concerning the privacy of third
14                               parties to this lawsuit; and
15                        d.     autopsy photos.
16                 (2)     A particularized need exists as to these categories as follows:
17                        a.     these records contain confidential and personal
18                               information;
19                        b.     these records contain information that may constitute
20                               official information and could risk the safety and security
21                               of law enforcement officers if publicly disseminated; and
22                        c.     these records contain information of third parties to this
23                               lawsuit that are confidential and personal in nature.
24                 (3)     A court order is needed to ensure the privacy and
25                        confidentiality of this information is enforceable after the
26                        litigation has ended.
27    //
28    //
                                                   3
                                          STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 4 of 16


 1    2.     DEFINITIONS
 2           2.1    Action: Gonzalez v. Nunez, et al., United States District Court for the
 3    Eastern District of California, Case No. 1:20-cv-01298-NONE-JLT.
 4           2.2    Challenging Party: a Party or Non-Party that challenges the
 5    designation of information or items under this Order.
 6           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7    how it is generated, stored or maintained) or tangible things that qualify for
 8    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9    the Good Cause Statement.
10           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
11    their support staff).
12           2.5    Designating Party: a Party or Non-Party that designates information or
13    items that it produces in disclosures or in responses to discovery as
14    “CONFIDENTIAL.”
15           2.6    Disclosure or Discovery Material: all items or information, regardless
16    of the medium or manner in which it is generated, stored, or maintained (including,
17    among other things, testimony, transcripts, and tangible things), that are produced
18    or generated in disclosures or responses to discovery in this matter.
19           2.7    Expert: a person with specialized knowledge or experience in a matter
20    pertinent to the litigation who has been retained by a Party or its counsel to serve as
21    an expert witness or as a consultant in this Action.
22           2.8    House Counsel: attorneys who are employees of a party to this Action.
23    House Counsel does not include Outside Counsel of Record or any other outside
24    counsel.
25           2.9    Non-Party: any natural person, partnership, corporation, association, or
26    other legal entity not named as a Party to this action.
27           2.10 Outside Counsel of Record: attorneys who are not employees of a
28    party to this Action but are retained to represent or advise a party to this Action and
                                                 4
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 5 of 16


 1    have appeared in this Action on behalf of that party or are affiliated with a law firm
 2    which has appeared on behalf of that party, and includes support staff.
 3          2.11 Party: any party to this Action, including all of its officers, directors,
 4    employees, consultants, retained experts, and Outside Counsel of Record (and their
 5    support staffs).
 6          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7    Discovery Material in this Action.
 8          2.13 Professional Vendors: persons or entities that provide litigation
 9    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10    demonstrations, and organizing, storing, or retrieving data in any form or medium)
11    and their employees and subcontractors.
12          2.14 Protected Material: any Disclosure or Discovery Material that is
13    designated as “CONFIDENTIAL.”
14          2.15 Receiving Party: a Party that receives Disclosure or Discovery
15    Material from a Producing Party.
16    3.    SCOPE
17          The protections conferred by this Stipulation and Order cover not only
18    Protected Material (as defined above), but also (1) any information copied or
19    extracted from Protected Material; (2) all copies, excerpts, summaries, or
20    compilations of Protected Material; and (3) any testimony, conversations, or
21    presentations by Parties or their Counsel that might reveal Protected Material.
22          Any use of Protected Material at trial shall be governed by the orders of the
23    trial judge. This Order does not govern the use of Protected Material at trial.
24    4.    DURATION
25          Even after final disposition of this litigation, the confidentiality obligations
26    imposed by this Order shall remain in effect until a Designating Party agrees
27    otherwise in writing or a court order otherwise directs. Final disposition shall be
28    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                 5
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 6 of 16


 1    with or without prejudice; and (2) final judgment herein after the completion and
 2    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 3    including the time limits for filing any motions or applications for extension of time
 4    pursuant to applicable law.
 5    5.    DESIGNATING PROTECTED MATERIAL
 6          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 7    Each Party or Non-Party that designates information or items for protection under
 8    this Order must take care to limit any such designation to specific material that
 9    qualifies under the appropriate standards. The Designating Party must designate for
10    protection only those parts of material, documents, items, or oral or written
11    communications that qualify so that other portions of the material, documents,
12    items, or communications for which protection is not warranted are not swept
13    unjustifiably within the ambit of this Order.
14          Mass, indiscriminate, or routinized designations are prohibited. Designations
15    that are shown to be clearly unjustified or that have been made for an improper
16    purpose (e.g., to unnecessarily encumber the case development process or to
17    impose unnecessary expenses and burdens on other parties) may expose the
18    Designating Party to sanctions.
19          If it comes to a Designating Party’s attention that information or items that it
20    designated for protection do not qualify for protection, that Designating Party must
21    promptly notify all other Parties that it is withdrawing the inapplicable designation.
22          5.2    Manner and Timing of Designations. Except as otherwise provided in
23    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25    under this Order must be clearly so designated before the material is disclosed or
26    produced.
27    //
28    //
                                                6
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 7 of 16


 1         Designation in conformity with this Order requires:
 2               (a) for information in documentary form (e.g., paper or electronic
 3         documents, but excluding transcripts of depositions or other pretrial or trial
 4         proceedings), that the Producing Party affix at a minimum, the legend
 5         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
 6         that contains protected material. If only a portion or portions of the material
 7         on a page qualifies for protection, the Producing Party also must clearly
 8         identify the protected portion(s) (e.g., by making appropriate markings in the
 9         margins).
10               A Party or Non-Party that makes original documents available for
11         inspection need not designate them for protection until after the inspecting
12         Party has indicated which documents it would like copied and produced.
13         During the inspection and before the designation, all of the material made
14         available for inspection shall be deemed “CONFIDENTIAL.” After the
15         inspecting Party has identified the documents it wants copied and produced,
16         the Producing Party must determine which documents, or portions thereof,
17         qualify for protection under this Order. Then, before producing the specified
18         documents, the Producing Party must affix the “CONFIDENTIAL legend” to
19         each page that contains Protected Material. If only a portion or portions of
20         the material on a page qualifies for protection, the Producing Party also must
21         clearly identify the protected portion(s) (e.g., by making appropriate
22         markings in the margins).
23               (b) for testimony given in depositions that the Designating Party
24         identify the Disclosure or Discovery Material on the record, before the close
25         of the deposition all protected testimony.
26               (c) for information produced in some form other than documentary and
27         for any other tangible items, that the Producing Party affix in a prominent
28         place on the exterior of the container or containers in which the information
                                               7
                                       STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 8 of 16


 1          is stored the legend “CONFIDENTIAL.” If only a portion or portions of the
 2          information warrants protection, the Producing Party, to the extent
 3          practicable, shall identify the protected portion(s).
 4          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5    failure to designate qualified information or items does not, standing alone, waive
 6    the Designating Party’s right to secure protection under this Order for such
 7    material. Upon timely correction of a designation, the Receiving Party must make
 8    reasonable efforts to assure that the material is treated in accordance with the
 9    provisions of this Order.
10    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
12    designation of confidentiality at any time that is consistent with the Court’s
13    Scheduling Order.
14          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
15    resolution process under Local Rule 251.
16          6.3    The burden of persuasion in any such challenge proceeding shall be on
17    the Designating Party. Frivolous challenges, and those made for an improper
18    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
19    parties) may expose the Challenging Party to sanctions. Unless the Designating
20    Party has waived or withdrawn the confidentiality designation, all parties shall
21    continue to afford the material in question the level of protection to which it is
22    entitled under the Producing Party’s designation until the Court rules on the
23    challenge.
24    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
25          7.1    Basic Principles. A Receiving Party may use Protected Material that is
26    disclosed or produced by another Party or by a Non-Party in connection with this
27    Action only for prosecuting, defending, or attempting to settle this Action. Such
28    Protected Material may be disclosed only to the categories of persons and under the
                                                 8
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 9 of 16


 1    conditions described in this Order. When the Action has been terminated, a
 2    Receiving Party must comply with the provisions of section 13 below (FINAL
 3    DISPOSITION).
 4          Protected Material must be stored and maintained by a Receiving Party at a
 5    location and in a secure manner that ensures that access is limited to the persons
 6    authorized under this Order.
 7    7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 8    ordered by the court or permitted in writing by the Designating Party, a Receiving
 9    Party may disclose any information or item designated “CONFIDENTIAL” only to:
10                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
11          well as employees of said Outside Counsel of Record to whom it is
12          reasonably necessary to disclose the information for this Action;
13                 (b) the officers, directors, and employees (including House Counsel) of
14          the Receiving Party to whom disclosure is reasonably necessary for this
15          Action;
16                 (c) Experts (as defined in this Order) of the Receiving Party to whom
17          disclosure is reasonably necessary for this Action and who have signed the
18          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                 (d) the court and its personnel;
20                 (e) court reporters and their staff;
21                 (f) professional jury or trial consultants, mock jurors, and Professional
22          Vendors to whom disclosure is reasonably necessary for this Action and who
23          have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
24          A);
25                 (g) the author or recipient of a document containing the information or
26          a custodian or other person who otherwise possessed or knew the
27          information;
28    //
                                                 9
                                          STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 10 of 16


 1                (h) during their depositions, witnesses, and attorneys for witnesses, in
 2          the Action to whom disclosure is reasonably necessary provided: (1) the
 3          deposing party requests that the witness sign the form attached as Exhibit 1
 4          hereto; and (2) they will not be permitted to keep any confidential
 5          information unless they sign the “Acknowledgment and Agreement to Be
 6          Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
 7          ordered by the court. Pages of transcribed deposition testimony or exhibits to
 8          depositions that reveal Protected Material may be separately bound by the
 9          court reporter and may not be disclosed to anyone except as permitted under
10          this Stipulated Protective Order;
11                (i) any mediator or settlement officer, and their supporting personnel,
12          mutually agreed upon by any of the parties engaged in settlement
13          discussions.; and
14                (j) Counsel for plaintiffs in Christina Gonzalez, et al, v. State of
15          California, United States District Court for the Eastern District of California,
16          Case No. 1:20-CV-00912-NONE-JLT.
17    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18          IN OTHER LITIGATION
19          If a Party is served with a subpoena or a court order issued in other litigation
20    that compels disclosure of any information or items designated in this Action as
21    “CONFIDENTIAL,” that Party must:
22                (a) promptly notify in writing the Designating Party. Such notification
23          shall include a copy of the subpoena or court order;
24                (b) promptly notify in writing the party who caused the subpoena or
25          order to issue in the other litigation that some or all of the material covered
26          by the subpoena or order is subject to this Protective Order. Such notification
27          shall include a copy of this Stipulated Protective Order; and
28    //
                                                10
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 11 of 16


 1                 (c) cooperate with respect to all reasonable procedures sought to be
 2          pursued by the Designating Party whose Protected Material may be affected.
 3          If the Designating Party timely seeks a protective order, the Party served with
 4    the subpoena or court order shall not produce any information designated in this
 5    action as “CONFIDENTIAL” before a determination by the court from which the
 6    subpoena or order issued, unless the Party has obtained the Designating Party’s
 7    permission. The Designating Party shall bear the burden and expense of seeking
 8    protection in that court of its confidential material and nothing in these provisions
 9    should be construed as authorizing or encouraging a Receiving Party in this Action
10    to disobey a lawful directive from another court.
11    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12          PRODUCED IN THIS LITIGATION
13                 (a) The terms of this Order are applicable to information produced by a
14          Non-Party in this Action and designated as “CONFIDENTIAL.” Such
15          information produced by Non-Parties in connection with this litigation is
16          protected by the remedies and relief provided by this Order. Nothing in these
17          provisions should be construed as prohibiting a Non-Party from seeking
18          additional protections.
19                 (b) In the event that a Party is required, by a valid discovery request, to
20          produce a Non-Party’s confidential information in its possession, and the
21          Party is subject to an agreement with the Non-Party not to produce the Non-
22          Party’s confidential information, then the Party shall:
23                        (1) promptly notify in writing the Requesting Party and the Non-
24                 Party that some or all of the information requested is subject to a
25                 confidentiality agreement with a Non-Party;
26                        (2) promptly provide the Non-Party with a copy of the
27                 Stipulated Protective Order in this Action, the relevant discovery
28                 request(s), and a reasonably specific description of the information
                                                11
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 12 of 16


 1                 requested; and
 2                        (3) make the information requested available for inspection by
 3                 the Non-Party, if requested.
 4                 (c) If the Non-Party fails to seek a protective order from this court
 5          within 14 days of receiving the notice and accompanying information, the
 6          Receiving Party may produce the Non-Party’s confidential information
 7          responsive to the discovery request. If the Non-Party timely seeks a
 8          protective order, the Receiving Party shall not produce any information in its
 9          possession or control that is subject to the confidentiality agreement with the
10          Non-Party before a determination by the court. Absent a court order to the
11          contrary, the Non-Party shall bear the burden and expense of seeking
12          protection in this court of its Protected Material.
13    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15    Protected Material to any person or in any circumstance not authorized under this
16    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
17    writing the Designating Party of the unauthorized disclosures, (b) use its best
18    efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
19    person or persons to whom unauthorized disclosures were made of all the terms of
20    this Order, and (d) request such person or persons to execute the “Acknowledgment
21    and Agreement to Be Bound” that is attached hereto as Exhibit A.
22    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23          PROTECTED MATERIAL
24          When a Producing Party gives notice to Receiving Parties that certain
25    inadvertently produced material is subject to a claim of privilege or other
26    protection, the obligations of the Receiving Parties are those set forth in Federal
27    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
28    whatever procedure may be established in an e-discovery order that provides for
                                                  12
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 13 of 16


 1    production without prior privilege review. Pursuant to Federal Rule of Evidence
 2    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 3    of a communication or information covered by the attorney-client privilege or work
 4    product protection, the parties may incorporate their agreement in the stipulated
 5    protective order submitted to the court.
 6    12.   MISCELLANEOUS
 7          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8    person to seek its modification by the Court in the future.
 9          12.2 Right to Assert Other Objections. By stipulating to the entry of this
10    Protective Order no Party waives any right it otherwise would have to object to
11    disclosing or producing any information or item on any ground not addressed in
12    this Stipulated Protective Order. Similarly, no Party waives any right to object on
13    any ground to use in evidence of any of the material covered by this Protective
14    Order.
15          12.3 Filing Protected Material. A Party that seeks to file under seal any
16    Protected Material must comply with Civil Local Rule 141. Protected Material may
17    only be filed under seal pursuant to a court order authorizing the sealing of the
18    specific Protected Material at issue. If a Party's request to file Protected Material
19    under seal is denied by the court, then the Receiving Party may file the information
20    in the public record unless otherwise instructed by the court.
21    13.   FINAL DISPOSITION
22          After the final disposition of this Action, as defined in paragraph 4, within 60
23    days of a written request by the Designating Party, each Receiving Party must
24    return all Protected Material to the Producing Party or destroy such material. As
25    used in this subdivision, “all Protected Material” includes all copies, abstracts,
26    compilations, summaries, and any other format reproducing or capturing any of the
27    Protected Material. Whether the Protected Material is returned or destroyed, the
28    Receiving Party must submit a written certification to the Producing Party (and, if
                                                 13
                                          STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 14 of 16


 1    not the same person or entity, to the Designating Party) by the 60 day deadline that
 2    (1) identifies (by category, where appropriate) all the Protected Material that was
 3    returned or destroyed and (2) affirms that the Receiving Party has not retained any
 4    copies, abstracts, compilations, summaries or any other format reproducing or
 5    capturing any of the Protected Material. Notwithstanding this provision, Counsel
 6    are entitled to retain an archival copy of all pleadings, motion papers, trial,
 7    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 8    and trial exhibits, expert reports, attorney work product, and consultant and expert
 9    work product, even if such materials contain Protected Material. Any such archival
10    copies that contain or constitute Protected Material remain subject to this Protective
11    Order as set forth in Section 4 (DURATION).
12          14. Any violation of this Order may be punished by any and all appropriate
13    measures including, without limitation, contempt proceedings and/or monetary
14    sanctions.
15

16          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17

18    Dated: December 3, 2020                 THE LAW OFFICES OF YOUNG
19                                            WOOLDRIGE, LLP
20                                            By: ___s/ Thomas A. Brill_____________
                                              Thomas A, Brill
21                                            Attorneys for Plaintiff
22    //
23    //
24    //
25    //
26    //
27    //
28    //
                                                 14
                                          STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 15 of 16


 1    Dated: December 3, 2020                        XAVIER BECERRA
                                                     Attorney General of California
 2                                                   MARK T. CUMBA
                                                     Supervising Deputy Attorney General
 3                                                   AMIE MCTAVISH
                                                     Deputy Attorney General
 4
                                                     As the filer of this pleading, I attest
 5                                                   that all other signatories listed, and on
                                                     whose behalf the filing is submitted,
 6                                                   concur in the filing’s content and have
                                                     authorized the filing.
 7
                                                     s/ Donna M. Dean
 8
                                                     DONNA M. DEAN
 9                                                   Deputy Attorney General
                                                     Attorneys for Defendants
10                                                   Kyle Nunez, Andrew Mack, Juan
                                                     Vidal, Christopher Ceaser, Scott
11                                                   Whittaker, and Ryan Patrick
12

13

14

15          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
      IT IS SO ORDERED.
17

18       Dated:    December 3, 2020                      /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
19
                                           EXHIBIT A
20
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
21
            I, _____________________________ [print or type full name], of
22
      _________________ [print or type full address], declare under penalty of perjury
23
      that I have read in its entirety and understand the Stipulated Protective Order that
24
      was issued by the United States District Court for the Eastern District of California
25
      on [date] in the case of Gonzalez v. Nunez, et al., Case No. 1:20-cv-01298-NONE-
26
      JLT. I agree to comply with and to be bound by all the terms of this Stipulated
27
      Protective Order and I understand and acknowledge that failure to so comply could
28
                                                15
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
     Case 1:20-cv-01298-NONE-JLT Document 18 Filed 12/04/20 Page 16 of 16


 1    expose me to sanctions and punishment in the nature of contempt. I solemnly
 2    promise that I will not disclose in any manner any information or item that is
 3    subject to this Stipulated Protective Order to any person or entity except in strict
 4    compliance with the provisions of this Order.
 5          I further agree to submit to the jurisdiction of the United States District Court
 6    for the Eastern District of California for the purpose of enforcing the terms of this
 7    Stipulated Protective Order, even if such enforcement proceedings occur after
 8    termination of this action. I hereby appoint __________________________ [print
 9    or type full name] of _______________________________________ [print or type
10    full address and telephone number] as my California agent for service of process in
11    connection with this action or any proceedings related to enforcement of this
12    Stipulated Protective Order.
13

14    Date: ______________________________________
15    City and State where sworn and signed: _________________________________
16    Printed name: _______________________________
17    Signature: __________________________________
18

19

20
21

22

23

24

25

26
27

28
                                                16
                                         STIPULATED PROTECTIVE ORDER (1:20-cv-01298-NONE-JLT)
